Bank of N.Y. Mellon v Glasgow (2022 NY Slip Op 03881)





Bank of N.Y. Mellon v Glasgow


2022 NY Slip Op 03881


Decided on June 15, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
JOSEPH J. MALTESE
PAUL WOOTEN
LARA J. GENOVESI, JJ.


2019-07897
 (Index No. 710921/15)

[*1]Bank of New York Mellon, etc., respondent, 
vPatricia Glasgow, appellant, et al., defendants.


Petroff Amshen LLP, Brooklyn, NY (Serge F. Petroff, James Tierney, and Steven Amshen of counsel), for appellant.
Davidson Fink LLP, Rochester, NY (Richard N. Franco of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Patricia Glasgow appeals from an order of the Supreme Court, Queens County (Frederick D. R. Sampson, J.), entered February 14, 2019. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant, to strike her answer, and for an order of reference.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The appellant's contention that the plaintiff's submissions in support of its motion, inter alia, for summary judgment on the complaint insofar as asserted against the appellant failed to demonstrate its strict compliance with the service requirements of RPAPL 1304 is improperly raised for the first time on appeal (see Fnbn I, LLC v DiTomasso, 199 AD3d 656, 657-658; Bank of Am., N.A. v Montagnese, 198 AD3d 850, 852; Deutsche Bank Trust Co. Ams. v Marous, 186 AD3d 669, 672; Wachovia Mtge. FSB v Macwhinnie, 175 AD3d 1587, 1590; Wells Fargo Bank, N.A. v Gonzalez, 174 AD3d 555, 558).
The appellant's remaining contention is without merit.
CONNOLLY, J.P., MALTESE, WOOTEN and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court